Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/22/2020, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 and 06/18/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 01/22/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. [ 2 ].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim reciting original data, first data (pseudo data) and similarity information. It is not clear what is the original data and what is the first data. Based on figure 8, if the original data is process at second processor and at s825 send to the first processor to process with the random noise to create the pseudo data, after 2 steps processing, how can the pseudo data, in different form, have any similarities to the original data?

Claims 1, 7, 9, 11, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim reciting “a range that includes similarity information” and “a range of the identified authority”. The specification does not explain the range and how it is calculated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 9, 11, 16, 18 and 20 recites the limitation “a range includes, a range…” (emphasis added).  There is insufficient antecedent basis for the term “a range” (emphasis added) limitation in the claim. It is unclear if they are the same or different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 20170019250 A1; hereinafter Lee) in view of Jo (Pub. No.: US 20170161480 A1).
Regarding claims 1, 11 and 20, Lee discloses an electronic device comprising:
at least one processor (processor 510 and 520 [Lee; Fig. 5 and associated text]); and 
a memory, wherein the memory stores instructions configured to, when executed, cause the at least one processor to (memory of 510/520 [Lee; Fig. 5 and associated text]): 
obtain first data associated with original data based on random number using a first program (obtaining DE from the SK with respect to the RN [Lee; ¶74-99; Fig. 5 and associated text]), 
obtain second data associated with the original data based on the random number using a second program (obtaining the AE from the SK with respect to RN [Lee; ¶74-99; Fig. 5 and associated text]). 
in response to receiving a request, provide the first program or the second program based on information included in the request that corresponds to a range that includes at least one of the first similarity information or the second similarity information (comparing the DE and AE to determine match/mismatch [Lee; ¶74-99; Fig. 5 and associated text]). Lee does not explicilty discloses obtain first similarity information between the original data and the first data, obtain second similarity information between the original data and the second data; however, in a related and analogous art, Jo teaches this feature.
In particular, Jo teaches calculating the distance between vectors between the data received and previous data, compared and authenticates [Jo; ¶83-91]. It would have been obvious before the effective before the effective filing date of the claimed invention to modify Lee in view of Jo to perform second authentication with the threshold based on the data with the motivation for a more accurately data matching. 

Regarding claims 2 and 12, Lee-Jo combination discloses wherein the instructions are configured to cause the at least one processor to store the first program associated with the first similarity information based on the first comparison result, which is between the original data and the first data, and store the second program associated with the second similarity information based on the second comparison result, which is between the original data and the second data (the data and threshold are stored and may be changed in their respective location [Jo; ¶39, 59]). The motivation is for comparison later on.

Regarding claims 3 and 13, Lee-Jo combination discloses wherein the instructions are configured to cause the at least one processor to, in response to receiving the request, provide the random number along with the program, from among the first program and the second program, that has similarity information, from among the respective first similarity information and the second similarity information (the RN are shared between processors and the algorithm used are the same  [Lee; ¶74-99; Fig. 5 and associated text]).

Regarding claims 4 and 14, Lee-Jo combination discloses wherein the instructions are configured to cause the at least one processor to obtain the first data and the second data by performing repeated machine learning based on a generative adversarial network (GAN) (machine learning is well known in the art, since the claim does not specify how machine learning is performed to obtain the data, it is consider standard algorithm by machines).

Regarding claims 5 and 15, Lee-Jo combination discloses wherein the instructions are configured to cause the at least one processor to: based on the first similarity information corresponding to a first threshold or a first threshold range, store the first program along with the random number or the first data associated with the first similarity information, or based on the second similarity information corresponding to a second threshold or a second threshold range, store the second program along with the random number or the second data associated with the second similarity information (the RN are stored at the processor before used in encryption process [Lee; ¶74-99; Fig. 5 and associated text]).

Regarding claim 6, Lee-Jo combination discloses the electronic device of claim 5, wherein the instructions are configured to cause the at least one processor to identify the first similarity information and the second similarity information using a designated similarity scheme (determined by match comparison [Lee; ¶74-99; Fig. 5 and associated text]).

Regarding claims 7 and 16, Lee-Jo combination discloses wherein the instructions are configured to cause the at least one processor to, in response to receiving the request, identify an authority corresponding to the request and, provide data associated with similarity information corresponding to a range of the identified authority (the threshold is predetermined by one with privilege [Jo; ¶83-91]). The motivation is to prevent tempering.

Claim(s) 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Jo Combination further in view of Gaudet et al. (Pub. No.: US 2014/0123237 A1).
Regarding claims 9 and 18, Lee-Jo combination does not explicilty discloses wherein the instructions are configured to cause the at least one processor to, in response to receiving the request, identify whether the request is for data corresponding to a first region identical to a region where the electronic device is located and, based on the request being for the data corresponding to the first region, identify an authority corresponding to the request and, corresponding to the identified authority, provide data associated with similarity information corresponding to a range of the identified authority; however, in a related and analogous art, Gaudet teaches these features.
 IN particular, Gaudet teaches authentication based on region, particular to users/device location, such that if the device is at a specification location, associating to the request resources, less security policy is needed to authentication the user, than when there are in public area [Gaudet; ¶27-32]. It would have been obvious before the effective filing date of the claimed invention to modify Lee-Jo combination in view of Gaudet with the motivation performed faster authentication when the user’s is in a designated secure area.

Regarding claims 10 and 19, Lee-Jo combination does not explicilty discloses wherein instructions are configured to enable the at least one processor to, corresponding to the request, identify whether the request is for data corresponding to a second region different from a region where the electronic device is located and, based on the request being for the data corresponding to the second region, identify an authority corresponding to the request, and provide a program for obtaining data associated with similarity information corresponding to a range of the identified authority; however, in a related and analogous art, Gaudet teaches these features.
 IN particular, Gaudet teaches authentication based on region, particular to users/device location, such that if the device is at a specification location, associating to the request resources, less security policy is needed to authentication the user, than when there are in public area [Gaudet; ¶27-32]. It would have been obvious before the effective filing date of the claimed invention to modify Lee-Jo combination in view of Gaudet with the motivation performed faster authentication when the user’s is in a designated secure area.

Allowable Subject Matter
Claim(s) 8 and 17 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claims 8 and 17 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 8 and 17:
“wherein the first similarity information is lower than the second similarity information, and an authority designated for the first similarity information is lower than an authority designated for the second similarity information.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432